Citation Nr: 0827588	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from May 1961 to January 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.  The veteran has moved several 
times since he filed his claim.  Jurisdiction over the appeal 
now rests with the VA RO in Wichita, Kansas.

The issue on appeal was previously before the Board in 
December 2006 as an attempt to reopen a claim which was 
subject to a prior final denial.  In December 2006, the Board 
determined that there was sufficient evidence to reopen the 
claim which was then remanded back to the RO for additional 
evidentiary development.  The issue on appeal has been 
changed on the title page to reflect this development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In a June 1997 statement, the veteran reported that he was in 
receipt of Social Security disability benefits since 1983 for 
emotional problems.  In a July 2008 post-remand brief, the 
appellant's representative has reported that the veteran has 
been in receipt of Social Security disability benefits since 
1985.  VA attempted to obtain records from the Social 
Security Administration in July 1997.  VA was informed by the 
Social Security Administration in March 1998 that the 
veteran's file had been transferred to a disability unit for 
a continuing disability review and that the request for the 
records had been forwarded to that unit.  No subsequent 
response has been received from the Social Security 
Administration regarding the records request.  The veteran's 
representative has requested that these records be obtained.  

The Board notes that once VA is put on notice that the 
veteran is in receipt of Social Security Administration 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of the veteran's records regarding 
SSA disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2. The RO should then review the expanded 
record and readjudicate the veteran's 
claim. If the claim remains denied, the 
veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

